COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                      01-13-00219-CV
Style:                             Anne Moreland Dorai
                                   v Suri Dorai
Date motion filed*:                May 28, 2013
Type of motion:                    Motion for leave to withdraw as attorneys-in-charge for the appellant
Party filing motion:               Appellant’s counsel
Document to be filed:

Is appeal accelerated?        No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                          Current Due date:
         Date Requested:

Ordered that motion is:

          Granted
                     If document is to be filed, document due:
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          William J. Robertson and John C. Osborne’s motion to withdraw is granted. Counsel must still comply
          with the requirements of Texas Rule of Appellate Procedure 6.5(c). See TEX. R. APP. P. 6.5(c).




Judge's signature:     /s/ Laura Carter Higley
                       


Date: May 31, 2013




November 7, 2008 Revision